Citation Nr: 1120209	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1953, including a year of service in the Republic of Korea.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

Before turning to the reasons for the Board's remand, a brief recitation of the history of the Veteran's claim is instructive.  The Veteran sought service connection for PTSD in April 2005.  The RO denied his claim in a February 2006 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2007.  The Veteran thereafter filed a timely Substantive Appeal, and this case came before the Board, which in January 2010, denied the Veteran's claim, finding that his claimed stressors could not be corroborated.

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2011, the Court approved a Joint Motion for Remand by the parties.  That Joint Motion instructed the Board "to reexamine the evidence of record and issue findings in the first instance as to the credibility of [the Veteran's] lay statements of exposure to combat in Korea."  

The Board acknowledges that the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  For reasons explained below, however, the Board will first attempt to obtain additional evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for PTSD.  Though he submitted a stressor statement in December 2005, he described his stressors with the most detail in a March 2005 VA mental health outpatient examination and in his October 2006 Notice of Disagreement.  In that March 2005 record, the Veteran stated that he served in the infantry and was assigned to an artillery unit during the Korean War.  He spoke of being sent behind enemy lines to perform reconnaissance, being involved in a firefight with the enemy, and witnessing friends being shot and killed.  In his October 2006 Notice of Disagreement, the Veteran stated that he served as an artillery surveyor during the Korean War.  He stated that in late 1951 or early 1952, his friend Randy was shot and killed next to him.  

Both the RO and the Board denied the Veteran's claim because his stressors were not described with enough particularity to allow for research.  Further, both the RO and the Board noted that as the Veteran's DD-214 reflected a non-combat Military Occupational Specialty and showed that he was awarded no medals consistent with combat, the Veteran was not entitled to a combat presumption.

During the pendency of the Veteran's appeal, however, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304 (2010).  The amended version of § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Id.  In such cases, lay evidence alone may establish the occurrence of the claimed stressor if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  

Given the Veteran's description of his stressors and the changes made to the regulations regarding service connection for PTSD, the Board concludes that the Veteran's claim must be remanded in order that the Veteran may undergo a VA PTSD examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a psychiatric examination to determine the diagnosis of any and all psychiatric disorders which may be present.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should review the Veteran's claims folder prior to the examination, and his report should reflect that he performed such an examination.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon whether the Veteran's claimed in-service stressors (including as the case may be, those related to fear of hostile military activity) are adequate to support the diagnosis and whether the Veteran's symptoms are related to the claimed stressors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


